Dismissed and Memorandum Opinion filed June 30, 2005











Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00475-CV
____________
 
LIN TUN,
Appellant
 
V.
 
MARTHA E.
FENITY, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause No.
813,647
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 1,
2005.  The notice of appeal was filed on
May 4, 2005.  To date, our records show
that appellant has neither established indigence nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.